per curiam:
En este caso suspendemos sumariamente a un abogado por resultar convicto en el foro federal, en con-formidad con la See. 9 de la Ley de 11 de marzo de 1909 (4 LPRA see. 735).
M
El Ledo. Antonio M. Peluzzo Perotín (licenciado Peluzzo Perotín) fue admitido al ejercicio de la abogacía el 18 de enero de 1996 y al de la notaría el 13 de febrero de ese mismo año. Luego de trascender en los medios de comuni-cación que el letrado había sido arrestado y enfrentaba car-gos federales por un alegado esquema mediante el cual gestionaba licencias falsas de portación de armas, el 27 de *325diciembre de 2013 emitimos una Resolución en la que le ordenamos a la Procuradora General (Procuradora) y al Director de la Oficina de Inspección de Notarías investigar el asunto. Ante las serias imputaciones vinculadas a la labor profesional del licenciado Peluzzo Perotín como abo-gado y notario, concedimos treinta días a ambos funciona-rios para que rindieran sus respectivos informes.(1)
En respuesta a una solicitud de información por parte de la Procuradora General, el 13 de enero de 2014 el fiscal federal auxiliar, José Capó Iriarte (fiscal Capó Iriarte), en-cargado del caso para ese entonces, envió una misiva en la cual confirmó que el licenciado Peluzzo Perotín estaba acu-sado de cientos de cargos criminales a nivel federal.(2) En síntesis, se le imputó la producción, fabricación y falsifica-ción de documentos judiciales, incluyendo la firma de va-rios jueces de Sala Superior, así como los sellos del Tribunal de Primera Instancia, para facilitar que numerosas personas obtuvieran permisos fraudulentos de portación de armas de fuego. Por tal razón, el fiscal Capó Iriarte indicó que el licenciado Peluzzo Perotín estaba sumariado en el Centro de Detención Metropolitano (MDC, por sus *326siglas en inglés) pendiente a la celebración del juicio en su contra.(3) El funcionario federal incluyó copia de los docu-mentos judiciales que corroboraban el proceso penal se-guido contra el abogado.
El 12 de febrero de 2014 acogimos una solicitud de la Procuradora y paralizamos la investigación disciplinaria ordenada hasta tanto concluyera el procedimiento criminal federal que enfrentaba el letrado. Así las cosas, el 16 de septiembre de 2014 el abogado hizo una alegación de cul-pabilidad por el cargo 500 contenido en la Acusación del Gran Jurado Enmendada de 1 de mayo de 2014 (Second Superseding Indictment). A base de ello, el 25 de marzo de 2015 el licenciado Peluzzo Perotín fue hallado culpable de infringir lo dispuesto en 18 USC sec. 1028(a)(1) y (2)(B), por producir ilegalmente documentos o artículos de auten-ticidad y por complicidad (“[u]nlawful production of documents or authentication features and aiding and abetting”).(4) El licenciado Peluzzo Perotín fue sentenciado a cumplir noventa meses de prisión en una institución co-rreccional federal ubicada en Pensacola, Florida, y a tres años adicionales en libertad supervisada.(5) En esa misma fecha, la Secretaria del Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico nos remitió una copia certificada de la Sentencia dictada por ese foro en el caso United States of America v. Antonio M. Peluzzo-Perotín, Caso Criminal Núm. 14-017-01(FAB). En vista de *327lo anterior, el 6 de abril de 2015 le otorgamos al abogado un término de veinte días para que mostrara causa por la cual no debía ser suspendido de la profesión legal en nues-tra jurisdicción, a tenor con la See. 9 de la Ley de 11 de marzo de 1909, supra. Hasta el presente, el licenciado Pe-luzzo Perotín no ha comparecido ante nosotros.
HH M
La facultad inherente de reglamentar el ejercicio de la profesión legal en Puerto Rico recae en este Tribunal. In re Segarra Aponte, 194 DPR 653 (2016). Por ello tene-mos la autoridad de disciplinar éticamente a cualquier miembro de la abogacía sin que estemos circunscritos por lo dispuesto en estatuto alguno, siempre y cuando se le otorgue la oportunidad al letrado de ser escuchado en su defensa. Id.
La See. 9 de la Ley de 11 de marzo de 1909, supra, provee un procedimiento de separación sumaria de la pro-fesión legal en aquellos casos en que recaiga un dictamen de culpabilidad contra un abogado. S. Steidel Figueroa, Ética y responsabilidad disciplinaria del abogado, San Juan, Pubs. JTS, 2010, pág. 356. Específicamente, todo abogado convicto de cualquier delito relacionado directa-mente con la práctica legal o de cualquier delito que impli-que depravación moral, está sujeto a ser desaforado sumariamente.(6) Ese mecanismo hace innecesario el pro-*328ceso disciplinario ordinario que fija la Regla 14 del Regla-mento de este Tribunal, 4 LPRA Ap. XXI-B.
Las funciones inherentes al profesional del Derecho como oficial del Tribunal provocan que un abogado convicto en esas circunstancias no pueda descargar sus deberes éti-cos profesionales. In re Zúñiga López, 177 DPR 385 (2009); In re Boscio Monllor, 116 DPR 692 (1985). Es importante recalcar que los abogados están llamados a asistir al sis-tema judicial en la recta administración de la justicia y a servir de instrumentos de orden en nuestra sociedad. In re Boscio Monllor, supra.
“[C]uando de una sentencia federal surge la admi-sión de unos hechos que implican depravación moral y falta de honradez, corresponde la separación inmediata de un miembro de la profesión legal”. In re Vázquez Torres I, 182 DPR 431, 433-434 (2011). La depravación moral su-pone que se haya actuado contrario a la ética, la honradez, los más altos principios o la justicia. In re Colón Ledée, 190 DPR 51 (2014); In re Vázquez Torres I, supra; In re Calderón Nieves, 157 DPR 299 (2002).
En general la consideramos como un estado o condición del individuo, compuesto por una deficiencia inherente de su sen-tido de la moral y la rectitud; en que la persona ha dejado de preocuparse por el respeto y la seguridad de la vida humana y todo lo que hace es esencialmente malo, doloso, fraudulento, inmoral, vil en su naturaleza y dañino en sus consecuencias. Morales Merced v. Tribunal Superior, 93 DPR 423, 430 (1966). Véanse, además: In re Colón Ledée, supra; In re Zúñiga López, supra; In re Boscio Monllor, supra.
Hemos estimado que todo aquel delito que involucre fraude o engaño como elemento esencial implica torpeza moral. In re Calderón Nieves, supra.
*329III
De los autos surge que el licenciado Peluzzo Perotín, luego de aceptar los hechos, fue condenado por cometer un delito grave vinculado directamente al ejercicio de la profesión legal, entiéndase, la abogacía y la notaría. Al mismo tiempo, ese delito implica engaño, falta de honradez y falsedad.
En virtud de lo anterior, a tenor con la See. 9 de la Ley de 11 de marzo de 1909, supra, y con la facultad inherente de este Tribunal de regular la práctica de la profesión legal en Puerto Rico, decretamos la suspensión inmediata e in-definida del Ledo. Antonio M. Peluzzo Perotín del ejercicio de la abogacía y de la notaría. Ordenamos, además, la eliminación de su nombre del registro de abogados autorizados a postular en nuestra jurisdicción.(7)
El Sr. Antonio M. Peluzzo Perotín deberá notificar a to-dos sus clientes de su inhabilidad para continuar represen-tándolos y devolverles tanto los expedientes de los casos pendientes como los honorarios recibidos por trabajos no rendidos, e informar oportunamente de su suspensión a los distintos foros judiciales y administrativos en los que tenga algún asunto pendiente. Asimismo, deberá acreditar y certificar a este Tribunal el cumplimiento con lo anterior dentro del término de treinta (30) días a partir de la notificación de esta Opinión per curiam y Sentencia. Notifíquese esta Opinión per curiam y Sentencia al señor Peluzzo Perotín a todas las direcciones postales que obran en el Registro Único de Abogados y Abogadas.

Se dictará Sentencia de conformidad.


 El 8 de enero de 2014 emitimos otra Resolución en la que ordenamos la incautación de la obra notarial del Ledo. Antonio M. Peluzzo Perotín (licenciado Peluzzo Perotín). Como aparece consignado en el Informe de Seguimiento de la Ofi-cina del Alguacil de este Tribunal de 14 de enero de 2014, el diligenciamiento de esta orden fue negativo, ya que, según informara la Sra. Marianne Martínez, esposa del letrado, la obra en cuestión estaba bajo la custodia del Negociado Federal de Inves-tigaciones (FBI, por sus siglas en inglés). La obra del licenciado Peluzzo Perotín formó parte de los documentos recopilados durante el allanamiento realizado por los oficiales de esta agencia federal en la residencia del abogado, donde, además, ubi-caba su sede notarial.
Más adelante, el 27 de enero de 2014, la Fiscalía Federal autorizó la entrega de la obra protocolar del abogado a la Oficina de Inspección de Notarías (ODIN). Según indicó el Director de la ODIN, la agencia federal no entregó el sello notarial del letrado. Después de que la obra incautada fuera inspeccionada y tras varios inciden-tes relacionados con ésta, el 18 de marzo de 2016 este Tribunal ordenó su aprobación con las deficiencias señaladas en el Informe Final sobre Estado de Obra Incautada, presentado por la ODIN.


 En conformidad con la Acusación del Gran Jurado de 9 de enero de 2014, el fiscal federal auxiliar, José Capó Iriarte, explicó, entre otras cosas, que el licenciado enfrentaba trescientos cargos federales por violar lo dispuesto en 18 USO sees. 505, 1028(a)(1) y 1028A. Esta acusación fue posteriormente enmendada el 1 de mayo de 2014 para imputarle más de doscientos cargos adicionales.


 La vista de acusación estaba señalada para el 22 de enero de 2014.


 El cargo 500 contenido en la última Acusación del Gran Jurado, le imputaba al licenciado Peluzzo Perotín, conjuntamente con otros acusados, lo siguiente:
“[T]he defendants herein, aiding and abetting another, did willfully and knowingly cause, without lawful authority, production of identification documents, authentication features, and false identification documents, to wit, Commonwealth of Puerto Rico Concealed Carry Weapons Permits, to be produced without lawful authority and the production of the identification documents, authentication features, and false identification documents was in or affected interstate or foreign commerce [...]”. Second Superseding Indictment, pág. 53.
El resto de los cargos que pesaban en su contra fueron desestimados a petición de los representantes del Gobierno Federal.


 Véase Judgment in a Criminal Case, United States of America v. Antonio M. Peluzzo-Perotín, Caso Criminal Núm. 14-017-01(FAB).


 La See. 9 de la Ley de 11 de marzo de 1909 dispone:
“El abogado que fuere culpable de engaño, conducta inmoral (malpractice), de-lito grave {felony) o delito menos grave (misdemeanor), en conexión con el ejercicio de su profesión o que fuere culpable de cualquier delito que implicare depravación moral, podrá ser suspendido o destituido de su profesión por el Tribunal Supremo de Puerto Rico. La persona que siendo abogado fuere convicta de un delito grave come-tido en conexión con la práctica de su profesión o que implique depravación moral, cesará convicta que fuere, de ser abogado o de ser competente para la práctica de su profesión. A la presentación de una copia certificada de la sentencia dictada al Tribunal Supremo, el nombre de la persona convicta será borrado, por orden del Tribunal, del registro de abogados. Al ser revocada dicha sentencia, o mediante el perdón del Presidente de los Estados Unidos o del Gobernador de Puerto Rico, el Tribunal *328Supremo estará facultadlo] para dejar sin efecto o modificar la orden de suspensión”. (Énfasis suplido). 4 LPRA see. 735. Véase, además, In re Colón Ledée, 190 DPR 51 (2014).


 Del expediente surge que, luego de inspeccionada, la obra notarial del abogado permanece depositada en el Archivo Notarial de San Juan.